                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )      Cause No. 1:16-cr-0187-SEB-MJD
                                              )
ANTHONY DAVIS,                                )                              - 01
                                              )
                      Defendant.              )



                           REPORT AND RECOMMENDATION

       On June 17, 2019, the Court held a hearing on the Petition for Warrant or Summons for

Offender Under Supervision filed on June 4, 2019 and a supplemental petition filed on June 14,

2019. Defendant Davis appeared in person with his appointed counsel, Gwendolyn Beitz. The

government appeared by Peter Blackett, Assistant United States Attorney. U. S. Parole and

Probation appeared by Officer Angela Smith.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Davis of his rights and provided him with a copy of

the petition. Defendant Davis orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant Davis admitted violation numbers 1, 2,

3, and 4. [Docket Nos. 116 and 122.]

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Violation
Number      Nature of Noncompliance


     1      “You shall not use or possess any controlled substances prohibited by
            applicable state or federal law.”

            On April 25, 2019, Mr. Davis submitted a urine specimen that yielded
            positive for cannabinoids. When confronted about the positive test on
            April 30, 2019, he admitted using marijuana by going out to the club with
            his brother and friends.

  2         “You shall maintain lawful full time employment.”

            Mr. Davis was released from the Bureau of Prisons and began supervision
            on April 16, 2019. At his intake appointment he was unemployed. He has
            remained unemployed and failed to follow through with the probation
            officer's referral to PACE/OAR, an employment service. Mr. Davis seems
            to be making little to no effort in securing employment.

 3          “You shall participate in a substance abuse treatment program
            approved by the probation officer.”

            Following the positive drug screen submitted on April 25, 2019, the
            offender was referred to Addiction Counseling and Educational Services
            through Recovery Works for an assessment and treatment services due to
            the location being nearby his residence. He was given the referral on April
            30, 2019. On May 20, 2019, this officer received information from the
            treatment agency indicating Mr. Davis left them a message but they tried
            calling him back on several occasions and could not reach him. The
            probation officer then instructed him to call the agency after which he was
            set for and assessment on May 22, 2019. On May 24, 2019, this officer
            was notified by the treatment agency that the offender called them an hour
            before his appointment and indicated he overslept, at which time he was
            told his appointment was within the next hour so he could still make it. He
            stated he needed to go to the doctor; therefore, his appointment was reset
            to May 28, 2019. On May 28, 2019, this officer received notification from
            the treatment center indicating the offender again did not show up for his
            assessment.

 4          “You shall not use or possess any controlled substances prohibited by
            applicable state or federal law.”

            On June 11, 2019, Mr. Davis submitted a urine specimen which yielded
            positive for marijuana. He submitted a negative specimen on May 30,
            2019.

                                     2
       4.      The parties stipulated that:

               (a)     The highest grade of violation is a Grade C violation.

               (b)     Defendant’s criminal history category is III.

               (c)     The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 5 to 11 months’ imprisonment.

       5.      The parties jointly recommended a modification to include up to six (6) months

on GPS monitoring with curfew.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be modified as follows:

   1. You shall report to the probation office in the judicial district to which you are released
      within 72 hours of release from the custody of the Bureau of Prisons. (Supervised
      Release cases only)

   2. You shall report to the probation officer in a manner and frequency directed by the court
      or probation officer.

   3. You shall permit a probation officer to visit you at a reasonable time at home, or another
      place where the officer may legitimately enter by right or consent, and shall permit
      confiscation of any contraband observed in plain view of the probation officer.

   4. You shall not knowingly leave the judicial district without the permission of the court or
      probation officer.

   5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
      Amendment privilege.

   6. You shall not meet, communicate, or otherwise interact with a person you know to be
      engaged, or planning to be engaged, in criminal activity. You shall report any contact
      with persons you know to be convicted felons to your probation officer within 72 hours
      of the contact.

   7. You shall reside at a location approved by the probation officer and shall notify the
      probation officer at least 72 hours prior to any planned change in place or circumstances
      of residence or employment (including, but not limited to, changes in who lives there, job
      positions, job responsibilities). When prior notification is not possible, you shall notify
      the probation officer within 72 hours of the change.

                                                  3
8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
   or dangerous weapon.

9. You shall notify the probation officer within 72 hours of being arrested, charged, or
   questioned by a law enforcement officer.

10. You shall maintain lawful full time employment, unless excused by the probation officer
    for schooling, vocational training, or other reasons that prevent lawful employment.

11. You shall not enter into any agreement to act as an informer or a special agent of a law
    enforcement agency without the permission of the court.

12. You shall make a good faith effort to follow instructions of the probation officer
    necessary to ensure compliance with the conditions of supervision.

Justification: These conditions are recommended to assist the probation officer in supervising
the offender and facilitating re-entry into the community, as well as to promote respect for
the law and reduce recidivism.

13. You shall participate in a substance abuse or alcohol treatment program approved by the
    probation officer and abide by the rules and regulations of that program. The probation
    officer shall supervise your participation in the program (provider, location, modality,
    duration, intensity, etc.). The court authorizes the release of the presentence report and
    available evaluations to the treatment provider, as approved by the probation officer.

14. You shall not use or possess any controlled substances prohibited by applicable state or
    federal law, unless authorized to do so by a valid prescription from a licensed medical
    practitioner. You shall follow the prescription instructions regarding frequency and
    dosage.

15. You shall submit to substance abuse testing to determine if you have used a prohibited
    substance or to determine compliance with substance abuse treatment. Testing may
    include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
    with the testing methods.

Justification: These conditions will address the defendant's history of substance abuse and
hold him accountable to maintaining a sober lifestyle.

16. You shall submit to the search by the probation officer of your person, vehicle,
    office/business, residence, and property, including any computer systems and hardware
    or software systems, electronic devices, telephones, and Internet-enabled devices,
    including the data contained in any such items, whenever the probation officer has a
    reasonable suspicion that a violation of a condition of supervision or other unlawful
    conduct may have occurred or be underway involving you and that the area(s) to be
    searched may contain evidence of such violation or conduct. Other law enforcement may

                                             4
       assist as necessary. You shall submit to the seizure of contraband found by the probation
       officer. You shall warn other occupants these locations may be subject to searches.

   Justification: The offender has a history of drug use, criminal history consisting of violent
   offenses, as well as the instant offense is an offense of violence. This condition will assist the
   probation officer in monitoring compliance and protection of the community.

   17. You shall be monitored by GPS Monitoring, via a curfew set by the probation officer, for
       a period of up to six months, to commence as soon as practical, and shall abide by all the
       technology requirements.

   Justification: The offender has a significant history of violence and is not compliant with the
   following conditions of supervision: employment, substance abuse and treatment services, as
   well as location monitoring will assist the officer in maintaining consistent contact with the
   offender in the community


Defendant reviewed the foregoing conditions and they were reviewed by defendant with his

attorney. Defendant, on the record, waived reading of the above-noted conditions of supervised

release.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.


       Dated: 06/26/2019
                                                 _______________________________
                                                  Tim A. Baker
                                                  United States Magistrate Judge
                                                  Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office, United States Marshal



                                                 5
